Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-20 and 46 are currently pending in this case and have been examined and addressed below.  This communication is a Final Rejection in response to the amendment to the Claims and Remarks filed on 05/13/2022.	
Claims 1, 13, and 17-19 have been currently amended.
Claims 21-45 have been cancelled and are not considered at this time.
Claim 46 has been newly added.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 13, and 19 recite collecting, using the in-vitro diagnostics device, a physiological sample from each of the one or more users.  However, there is not sufficient support in the specification for the concept of the in-vitro diagnostics (IVD) device actually collecting a physiological sample. The specification discloses the IVD device performing tests on samples such as blood, urine, tissue (Page 3, lines 32-33; Page 8, lines 7-8; Page 12, lines 13-15), but there is no description of the collection of the sample or how the IVD interacts with the sample to perform the test.
As per Claims 2-12, 14-18, 20 and 46, the claims depend on Claims 1, 13, and 19 and do not remedy the written description requirement issues of Claims 1, 13, and 19.  As dependent claims inherit the deficiencies of the claims they depend on, they are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites receiving received data in line 2 and in order to obtain received data in lines 7-8.  It is unclear if these are the same received data or if they are different data.  It is then unclear if “the received data” of line 8 has antecedent basis to the first occurrence in line 2 or the second occurrence in line 7-8. Similarly, “the received data” is recited in lines 12 and 15, and it is unclear which received data is being referred to.
Claims 13 and 19 similarly recite received data in lines 4 and 8-9, and it is unclear if these are the same data and which of these received data provides antecedent basis for the received data in the remainder of the claims.
As per Claims 2-12, 14-18, 20 and 46, the claims depend on Claims 1, 13, and 19 and do not remedy the indefiniteness issues of Claims 1, 13, and 19.  As dependent claims inherit the deficiencies of the claims they depend on, they are also rejected.
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites the one or more user devices include any of: in-vitro diagnostics devices; smartphones; tablet computers; personal computers.  However, Claim 1, from which Claim 2 depends, recites wherein the one or more user devices comprise an in-vitro diagnostics device.  Since Claim 1 already limits the user device to an in-vitro diagnostics device, by claiming that the user device can be one of an in-vitro device, smartphone, tablet computer, personal computer, does not further limit the user device in any way.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 2016/0328991 A1), hereinafter Simpson, in view of Cross et al. (US Patent 9,538,943 B1), hereinafter Cross.
As per Claims 1 and 19, Simpson discloses a method of monitoring one or more users comprising the steps of: 
receiving user variable data for each of the one or more users ([0186] receive data from a sensor such as a mobile device or CGM or source of data, [0189] receive data including analyte level, activity data, exercise data, [0013] receive activity data from GPS device, [0014] receiving analyte data from sensors, [0015-0016] receiving meal data, [0355]/[0360] receiving CGM data); 
receiving data from one or more user devices for each of the one or more users ([0186] receive data from a sensor such as a mobile device or CGM or source of data, [0189-0190] receive data including analyte level, activity data, exercise data from accelerometer in a mobile device, collect data from heart rate monitors, pulse meters, etc., activity/food directly entered by user on user interface, see Fig. 2 sensor, other analyte sensor, monitoring device including smart phone, etc., accelerometer, [0013] receive activity data from GPS device); 
predicting effectiveness data for each of the one or more users based on the user variable data for each of the one or more users ([0020] modeled or predicted values of glucose concentration over time or projected A1C value based on user values when particular program is set for user, [0026] evaluating an effect of the activity data on the glucose data, [0028] predict the effect of meal data on glucose concentration data); 
comparing received data with predicted effectiveness data for each of the one or more users ([0012] evaluating a user against a program, [0020] indication of prediction against actual measured value which is a comparison, [0022] comparing pattern of values from received user data against criteria); and 
determining an effectiveness value for each of the one or more users based on the comparison of the received data with the predicted effectiveness data ([0307-0308] learning effect of an exercise parameter on the glucose value by comparing exercise parameter, i.e. received data, with previously determined baseline values for glucose, evaluating includes effect of activity on glucose level; [0021] determining if value meets predefined criteria (projected value) based on comparison); and
Claim 19 additionally includes determining the treatment for the one or more users in dependence upon the effectiveness value ([0022]/[0024] determine program to improve the pattern based on the comparison, [0025-0026] determine program to improve pattern based on evaluation where evaluation is of an effect of activity on glucose data).
Simpson may not explicitly disclose the following which is taught by Cross: the one or more user devices comprise an in-vitro diagnostics device (Col. 9: lines 9-11 device comprising in vitro analyte sensor);
collecting, using the in-vitro diagnostics device, a physiological sample from each of the one or more users (Col. 15: lines 33 receiving a sample of blood in the blood sampler);
analyzing the physiological sample with the in-vitro diagnostics device, in order to obtain received data, wherein the received data is the circulatory physiological level of a drug in each of the one or more users (Col. 15: lines 34-35 determine a glucose concentration of blood sample using device, Col. 8: lines 31-51 device comprising test strip reader which analyzes the blood sample to determine data quantifying the concentration of glucose in the sample from the in vitro device/analyte sensor).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of a device to collect a blood sample from a user and analyze to determine level of a substance from Cross with the known method of monitoring a user where data is received from a user device from Simpson in order to provide improved non-invasive blood glucose monitoring to prevent complications from diabetes (Cross Col. 1: lines 23-30, Col. 2: lines 45-46).
As per Claim 2, Simpson and Cross discloses the method of Claim 1.  Simpson also teaches the one or more user devices include any of: in-vitro diagnostics devices; smartphones; tablet computers; personal computers ([0184] sensor/monitoring device includes smart phone or other mobile device such as CGM devices, [0380] user device may be a mobile device, tablet, smart phone, etc., [0391], [0394] indwelling sensors, smart phone).
As per Claim 3, Simpson and Cross discloses the method of Claim 1.  Simpson also teaches determining a state for each of the one or more users, wherein the state correlates to a need for a treatment ([0229] user state of analyte level trend determined for display to determine user state compared to threshold value for hypo- hyperglycemia indicating need for treatment including lifestyle modification, [0264] current user value shown on interface to inform user of range of value indicating impending hypo- or hyperglycemia which notify the user of potential needed action, i.e. treatment; [0331] determine user state of overnight lows and correlating corrective action including program that proposes eating larger dinner and work out before dinner, i.e. treatment, also see [0481]).
As per Claims 4 and 14, Simpson and Cross discloses the method of Claims 1 and 13.  Simpson also teaches the treatment comprises a lifestyle regime and/or a drug(s) regime ([0013] a program is selected for treating the disease which includes suggested exercise routines, i.e. lifestyle regime, [0017] program includes meal program, exercise program, [0222] therapy includes meal program, exercise program, i.e. lifestyle regime and medicament programs including drugs).
As per Claims 5, 17 and 20, Simpson and Cross discloses the method of Claims 1, 13 and 19.  Simpson also teaches the effectiveness value determines a modification of the lifestyle regime and/or the drug(s) regime ([0252] output serves as lifestyle modification program including change in dietary habits, [0214] glycemic index of a meal used to indicate effectiveness of a meal to determine which meal to include in lifestyle regime, [0225] indicate effect of medication or lifestyle regime, also see [0256-0257]).
As per Claim 6, Simpson and Cross discloses the method of Claim 1.  Simpson also teaches the data from the one or more user devices is any of: input manually by the user; and/or collected as sensor data from the one or more user devices ([0190] activity data entered from sensors of mobile device and direct data entry by a user; [0394] data input from sensors such as motion sensor, indwelling sensor, etc., also data may be entered manually).
As per Claims 7 and 16, Simpson and Cross discloses the method of Claims 1 and 13.  Simpson also teaches the predicted effectiveness data corresponds to responses to a drug(s) regime and/or a goal-orientated response to a lifestyle regime ([0199] data is evaluated against perturbation, where perturbation is association of the response of the analyte level to the program, [0202] evaluating response to food consumed, i.e. lifestyle regimen, [0341] output includes degree of success or failure of drug regimen).
As per Claim 8, Simpson and Cross discloses the method of Claim 1.  Simpson also teaches determining one or more negative responses to the treatment ([0341] determine response to drug regime is a failure, reads on a negative response to treatment, [0423] data analyzed against program for treatment and indicates if failure of user reaching goal, see also [0556]).
As per Claim 9, Simpson and Cross discloses the method of Claim 1.  Simpson also teaches categorising the one or more users into one or more user categories based on the responses to the drug(s) regime and/or the goal orientated response to a lifestyle regime ([0238-0239] patient categorized based on glucose trend as glycemic zones of hypoglycemic and hyperglycemic, where predictive alarms indicate prediction of user state based on program/activity).
As per Claim 10, Simpson and Cross discloses the method of Claim 9.  Simpson also teaches one or more commonalities is determined for each of the one or more user categories ([0259] meal categories for the patient are based on zones of the glycemic index, i.e. the commonality for the category, where the categories are high glycemic index, medium glycemic index, and low glycemic index, categories also based on glucose responses to meals which are sorted into zones), further wherein the one or more commonalities determines a modification of the lifestyle regime and/or the drug(s) regime ([0204] lifestyle modification based on the evaluation of user data to better their health where modification is based on target glucose levels, i.e. categories based on a commonality of glucose level, [0229] user categorized based on analyte level/response as hypo- hyperglycemic and potential lifestyle modifications are determined and provided based on the commonality of the category, i.e. hypoglycemic).
As per Claim 11, Simpson and Cross discloses the method of Claim 1.  Simpson also teaches the data comprises biomarker data ([0013] data includes analytes, ketones, lactic acid, etc., see also [0038]).
As per Claims 12 and 18, Simpson and Cross discloses the method of Claims 1 and 13.  Simpson also teaches the treatment comprises the use of any of: DPP-4 inhibitors; and/or GLP-1 receptor agonists ([0353-0354] drug treatments for diabetes control include GLP-1 drug or a DPP-4 inhibitor and system suggests any of or combination of drugs).
As per Claim 13, Simpson and Cross discloses method of monitoring one or more users in respect to conformance with a treatment, comprising the steps of: 
receiving user variable data for each of the one or more users ([0186] receive data from a sensor such as a mobile device or CGM or source of data, [0189] receive data including analyte level, activity data, exercise data, [0013] receive activity data from GPS device, [0014] receiving analyte data from sensors, [0015-0016] receiving meal data, [0355]/[0360] receiving CGM data); 
receiving data from one or more user devices for each of the one or more users ([0186] receive data from a sensor such as a mobile device or CGM or source of data, [0189-0190] receive data including analyte level, activity data, exercise data from accelerometer in a mobile device, collect data from heart rate monitors, pulse meters, etc., activity/food directly entered by user on user interface, see Fig. 2 sensor, other analyte sensor, monitoring device including smart phone, etc., accelerometer, [0013] receive activity data from GPS device); 
predicting effectiveness data for each of the one or more users based on the user variable data for each of the one or more users ([0020] modeled or predicted values of glucose concentration over time or projected A1C value based on user values when particular program is set for user, [0026] evaluating an effect of the activity data on the glucose data, [0028] predict the effect of meal data on glucose concentration data); 
comparing received data with predicted effectiveness data ([0012] evaluating a user against a program, [0020] indication of prediction against actual measured value which is a comparison, [0022] comparing pattern of values from received user data against criteria); 
determining conformance with the treatment for each of the one or more users based on the comparison of the received data with the predicted effectiveness data based on the comparison ([0035] determining user compliance with the regimen).
Simpson may not explicitly disclose the following which is taught by Cross: the one or more user devices comprise an in-vitro diagnostics device (Col. 9: lines 9-11 device comprising in vitro analyte sensor);
collecting, using the in-vitro diagnostics device, a physiological sample from each of the one or more users (Col. 15: lines 33 receiving a sample of blood in the blood sampler);
analyzing the physiological sample with the in-vitro diagnostics device, in order to obtain received data, wherein the received data is the circulatory physiological level of a drug in each of the one or more users (Col. 15: lines 34-35 determine a glucose concentration of blood sample using device, Col. 8: lines 31-51 device comprising test strip reader which analyzes the blood sample to determine data quantifying the concentration of glucose in the sample from the in vitro device/analyte sensor).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of a device to collect a blood sample from a user and analyze to determine level of a substance from Cross with the known method of monitoring a user where data is received from a user device from Simpson in order to provide improved non-invasive blood glucose monitoring to prevent complications from diabetes (Cross Col. 1: lines 23-30, Col. 2: lines 45-46).
As per Claim 15, Simpson and Cross discloses the method of Claim 13.  Simpson also teaches received data is compared to any one of predicted effectiveness data and predetermined conformance data ([0012] evaluating a user against a program, [0020] indication of prediction against actual measured value which is a comparison, [0022] comparing pattern of values from received user data against criteria).
As per Claim 46, Simpson and Cross discloses the method of Claim 1.  Simpson may not explicitly disclose the following which is taught by Cross: the in-vitro diagnostics device comprises an in-vitro diagnostics reader device and an in-vitro diagnostics test device, wherein the physiological sample is collected using the in-vitro diagnostics test device (Col. 8:30-50 a device which includes an analyte sensor port, a processor, a test strip reader, i.e. reader device, to generate data quantifying the concentration of glucose, i.e. drug in the blood sample, Col. 9:9-11 where the in vitro analyte sensor is part of the device positioned with the analyte sensor port, i.e. test device).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of a device to collect a blood sample from a user which includes an in-vitro diagnostics read and test device from Cross with the known method of monitoring a user where data is received from a user device from Simpson in order to provide improved non-invasive blood glucose monitoring to prevent complications from diabetes (Cross Col. 1: lines 23-30, Col. 2: lines 45-46).
Response to Arguments
Applicant’s arguments, see Pages 7-8, “35 U.S.C. §102 Rejection”, filed 05/13/2022 with respect to claims 1-20 have been fully considered and they are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cross.
Applicant’s arguments, see Pages 8-11, “Claim Rejections under 35 U.S.C. 101”, filed 05/13/2022 with respect to claims 1-20 have been fully considered and they are persuasive.  Therefore, the rejection has been withdrawn.  The additional elements of the claims integrate the abstract idea into a practical application including collecting a physiological sample from each user using the in-vitro diagnostics device and using the in-vitro diagnostics device to analyze the physiological sample.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hengstler et al. (US 2013/0066563 A1) teaches use of in-vitro diagnostic devices to collect biological samples and analyze the samples to determine a test result of diagnostic information specific to the device ([0015-0016], [0032]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626